872 P.2d 14 (1994)
319 Or. 79
ELLIS FOREST IMPROVEMENTS CO., a corporation, Respondent on Review,
v.
The filings of the NATIONAL COUNCIL ON COMPENSATION INSURANCE, Respondent, and
SAIF Corporation, Petitioner on Review.
DIF 91-05-031; CA A76950; SC S40698.
Supreme Court of Oregon, In Banc.
Submitted on Petition and Record November 10, 1993.
Decided May 12, 1994.
Michael O. Whitty, Asst. Atty. Gen., Salem, filed the petition for petitioner on review. With him on the petition were Theodore R. Kulongoski, Atty. Gen., and Virginia L. Linder, Sol. Gen., Salem.
No appearance contra.
MEMORANDUM OPINION.
The petition for review is allowed. The decision of the Court of Appeals is vacated, and the case is remanded to the Court of Appeals for reconsideration in the light of S-W Floor Cover Shop v. Natl. Council on Comp. Ins., 318 Or. 614, 872 P.2d 1 (1994).